Citation Nr: 1420871	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  98-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a joint disability (claimed as fibromyalgia/chronic fatigue syndrome), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected disability. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected disability. 

4.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from April 1964 to September 1964.  He had further Reserve duty until January 1970, and enlisted in the Naval Reserve in February 1974.  The Veteran also had a period of active duty service from January 1991 to May 1991, including service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran provided testimony at a February 2001 hearing before a Veterans Law Judge (VLJ) of the Board who has since retired.  Under 38 C.F.R. § 20.707, a claimant is entitled to have final determination of his or her claim made by the VLJ who conducted a hearing.  Accordingly, the Veteran elected to have a new hearing before the undersigned VLJ in May 2010.  Transcripts of both hearings are now of record.

This case was previously before the Board on multiple occasions.  Most recently, in March 2012, the Board denied the Veteran's claim of service connection for a joint disability to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By an October 2013 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's March 2012 decision to the extent it denied service connection for a joint disability, and remanded the claim for action consistent with the JMR.

The Board notes that in March 2012 it also remanded the other appellate claims for further development to include additional VA examination and opinion regarding the knee claims, which was accomplished in March 2012.  The case was also remanded to promulgate a Statement of the Case (SOC) on the hemorrhoids claim in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  An SOC was promulgated on that issue in May 2012, and the Veteran perfected his appeal as to that issue by filing a Substantive Appeal in June 2012.  All other development directed by the March 2012 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the knee and hemorrhoid claims.  In addition, a remand is also required for the joint disability claim in light of the assertions of the JMR.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board acknowledges that the Veteran submitted evidence in February 2014, and it does not appear he has waived initial AOJ consideration of such evidence pursuant to 38 C.F.R. § 20.1304(c).  However, there is no prejudice to the Veteran as a remand is already deemed necessary regarding this appeal.

As an additional matter, the Board notes that the Veteran perfected appeals to other issues that have either been allowed or otherwise addressed to the extent they are no longer before the Board for appellate consideration.  For example, a December 2010 rating decision reflects service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) was granted.  Similarly, as noted in the March 2012 Board decision, service connection was established for a skin disorder, namely tinea pedis and dyshidrosis of the bilateral feet.  Granted, in correspondence received in June 2011, the Veteran stated that his claim in regard to a skin disorder encompassed scarring of the toes as a result of removal of the toenails secondary to service-connected tinea pedis and dyshidrosis, as well as manifestations of dermatophytosis, tinea unguium of the inguinal area, and tinea cruris, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  Therefore, these additional manifestations were included in the March 2012 remand, and service connection was subsequently established therefor by a May 2012 rating decision.  Nothing in the record available for the Board's review reflects the Veteran has disagreed with the initial rating(s) or effective date(s) for these skin disabilities, nor for his PTSD, nor for the effective date of the TDIU.  Accordingly, the Board considers such claims to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date).


REMAND

Regarding the joint disability claim, the Board found in the March 2012 decision that the competent and probative evidence establishes that the Veteran's subjective complaints of joint pain, claimed as chronic fatigue syndrome/fibromyalgia, were not supported by objective indications and were not manifestations of a chronic disability.  In the JMR, however, the parties agreed that the Board committed administrative error because it failed to consider all of the Veteran's symptoms as objective indicators of a qualifying disability.  The JMR also reflects the parties' agreement that the Board did not account for all of the Veteran's claimed symptoms and failed to discuss his respiratory symptoms.  Moreover, the JMR includes assertions that intimate the December 2010 VA examination relied upon by the Board in its March 2012 decision was inadequate.

In view of the assertions in the JMR, the Board finds that a new medical examination and opinion is necessary in order to take into account all of the Veteran's claimed symptoms, including his respiratory symptoms, and whether such symptoms are manifestations of an undiagnosed illness and/or or medically unexplained chronic multisymptom illness.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Similarly, the Board finds that a new examination and opinion is required in order to address the bilateral knee claims as the examinations and opinions in this case are inadequate as well.  For example, a November 1996 VA general medical examination noted that the Veteran complained of his knees buckling, and he was diagnosed with knee pain.  However, no etiology opinion was promulgated regarding his knee complaints.

A subsequent April 2008 VA examination included a diagnosis of bilateral knee pain, related to degenerative joint disease of the bilateral knees.  On the subject of what relationship knee disorders had to a service-connected back disability, the examiner stated that "years of altered gait from back pain could in theory have caused or aggravated his knee pain.  However it is not likely to be the sole cause of knee pain."  The examiner then qualified that it would be resorting to mere speculation to give any further opinion.  The Board, citing to Jones v. Shinseki, 23 Vet. App. 382 (2010), previously determined in August 2010 that this opinion was inadequate and remanded for a new examination.

A December 2010 VA medical examination included an opinion to the effect that the Veteran's knee disorders are not related to service or the service-connected back disability.  However, in March 2012, the Board noted that service connection had been established for PTSD by the December 2010 rating decision; that there was evidence suggesting a relationship between joint pain and a psychiatric disorder; and that an opinion as to whether the Veteran's knee disorders, to include arthritis, are secondary to service-connected PTSD had not been obtained.  As such, the Board found the December 2010 VA examination to be inadequate and that the claims must be remanded for a new examination to determine the nature, extent, onset, and etiology of all pathology pertaining to right and left knee disorders.  The respective examiner was specifically directed to indicate whether it is at least as likely as not that arthritis had an onset during either period of active service or within the initial post-service year of either period of active service, or is otherwise attributable to active service or proximately due to or the result of service-connected disability.

The subsequent March 2012 VA examination included an opinion to the effect the Veteran's current knee disorders were less likely than (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  In support of this opinion, the examiner noted that although the Veteran had significant stress on his knees during his military service, there was no history of knee problems at that time.  Further, the examiner stated the Veteran began to have symptoms about 10 years ago at least several years after leaving military service in a pattern consistent with age related osteoarthritis.  Therefore, the examiner concluded  there was no evidence linking his military history with the knee osteoarthritis; and there was no evidence that the osteoarthritis had its onset during military service.  However, no opinion was promulgated regarding whether the knees were secondary to a service-connected disability, to include the service-connected back disorder or PTSD, even though such an opinion was requested as part of the March 2012 Board remand.  Consequently, the Board finds that the March 2012 VA examiner's opinion is also inadequate, and that a remand is required to correct this deficiency.  See Barr, supra; Colvin, supra. 

Finally, in regard to the hemorrhoids claim, the Board observes that it has been a number of years since the Veteran was last accorded a VA examination which evaluated this disability.  In fact, the May 2012 SOC on this issue identifies the last such examination as being in November 1996.  Therefore, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this service-connected disability.  Further, statements submitted by the Veteran have indicated his symptoms are more severe than what was indicated on that examination.  Consequently, the Board concludes that a contemporaneous VA examination.  See VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have recently treated the Veteran for his claimed joint disability, respiratory symptoms, knees, and hemorrhoids.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service joint disability, respiratory symptoms and knee symptomatology; as well as the nature, extent and severity of his hemorrhoid symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and likely etiology of his claimed joint disability.  

In addition, in light of the Court's order granting the JMR, the examiner must indicate whether the Veteran has any respiratory symptoms due to any joint condition.  

Further, the examiner must state whether any joint, to specifically include any right and left knee condition, as well as any respiratory problems, are attributable to a condition without conclusive pathophysiology or etiology.

The claims folder should be made available to the examiner for review before the examination.

Based on a review of the entire record, including, but not limited to, the Veteran's lay statements regarding his symptomatology, the service treatment records and post-service treatment records, the examiner should opine as to the most likely etiology of the Veteran's claimed joint disability including respiratory symptoms, to include as a result of a medically unexplained chronic multi-symptom illness, that is whether any such condition is without conclusive pathophysiology or etiology.  

The examiner should also specifically indicate whether the Veteran's symptoms warrant a diagnosis of fibromyalgia and/or chronic fatigue syndrome at any time since the claims were filed in August 1996.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should also be afforded an examination to determine the nature and etiology of his current bilateral knee disorders.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner) must express an opinion as to whether it is at least as likely as not that any current disability of either knee was incurred in or otherwise the result of his active service.  

The examiner should also indicate whether arthritis of either knee was present within the initial post-service year of either period of active service.

For any disability not found to be directly related to active service or present within the initial post-service year, the examiner must express an opinion as to whether it is at least as likely as not that such disability was caused by or aggravated by an already service-connected disability to include the Veteran's service-connected back disorder and/or PTSD.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  The Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected hemorrhoids.  The claims folder should be made available to the examiner for review before the examination.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  In doing so, in light of the Court's order granting the parties' joint motion, the RO must specifically consider whether service connection is warranted for respiratory impairment due to undiagnosed illness, medically unexplained chronic multi symptom illness, as well as a manifestation of any joint condition.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



